19-10926-tmd Doc#155 Filed 10/30/19 Entered 10/30/19 16:20:43 Main Document Pg 1 of
                                         6


                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

                                                                    §
                                                                    §
  In re:
                                                                    §       CHAPTER 7 CASE
                                                                    §
  ORLY GENGER,
                                                                    §       CASE NO. 19-10926-TMD
                                                                    §
                    Debtor.
                                                                    §
                                                                    §

                         LIMITED OBJECTION OF ARIE GENGER TO THE
                         TRANSFER OF CHAPTER 7 BANKRUPTCY CASE

           Creditor Arie Genger hereby files this Limited Objection1 (the “Objection”) in response

  to Judgment Creditor Sagi Genger’s Motion to Dismiss Bankruptcy Case or, Alternatively, to

  Transfer Venue, and Memorandum of Law in Support [ECF No. 32] (the “Motion”), and would

  show the Court as follows:

                                           I. JURISDICTION AND VENUE

           1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

  1334. Whether to dismiss or convert and individual chapter 7 debtor’s bankruptcy case is a core

  proceeding within the meaning of 28 U.S.C. § 157(b)(2).

           2.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           II. SUMMARY OF OBJECTION

           3.       The evidence will establish that there no question that venue is proper in this

  Court, and Arie Genger adopts Debtor Orly Genger’s Amended Response to Transfer Venue

  [ECF No. 153]. While many (though not all) of the creditors in this case are family members, it

  unfairly simplistic and disingenuous to characterize this case as a two-party dispute.


  1
    Arie Genger is only responding to the issues related to the transfer of venue and reserves the right to file a response
  to the motion to dismiss after the Court rules on the issue of whether venue should remain in this Court.

  LIMITED OBJECTION OF ARIE GENGER TO THE TRANSFER OF CHAPTER 7 BANKRUPTCY CASE                                  PAGE 1 OF 6
  118754.000001 4832-0129-5019.2
19-10926-tmd Doc#155 Filed 10/30/19 Entered 10/30/19 16:20:43 Main Document Pg 2 of
                                         6


  Determining who is owed money and how best to repay such creditors is a task best left to the

  neutral Chapter 7 Trustee appointed in this case.

         4.      Rather than responding to the Motion’s rhetoric and hyperbole, this Objection will

  briefly address the merits of Sagi Genger’s requested relief. The Motion seeks to transfer an

  individual debtor’s chapter 7 bankruptcy case to a state where the Debtor does not reside. Such

  relief in an individual’s chapter 7 bankruptcy case is so rare that the Motion cites no cases

  directly on point for such authority.

         5.      Similarly, there is no basis to disregard an individual debtor’s choice to file

  bankruptcy in Texas and force her to defend in New York multiple complaints seeking to deny

  both her discharge and to determine the dischargeability of debts allegedly owed to her mother,

  her brother, and other parties affiliated with Sagi Genger.

                                          III. BACKGROUND

  A.     General Background

         6.      The Motion is yet another installment in a nightmare of litigation that has

  consumed state and federal courts for a decade.

         7.      Since the 2004 divorce of Arie Genger and his now ex-wife Dalia Genger

  (“Dalia”), their son, Sagi Genger (“Sagi”), and Dalia have made every effort to take the family

  fortune that Arie built. Sagi and Dalia have brought numerous actions against Arie, Orly (Debtor

  and Sagi’s sister/Dalia’s daughter), and non-family members, such as Arnold and David Broser.

  Sagi’s and Dalia’s litigious efforts have caused Arie Genger to incur over $20 million in legal

  fees, which were partially funded by his litigation funder, ADBG LLC (indirectly owned by the

  Brosers).




  LIMITED OBJECTION OF ARIE GENGER TO THE TRANSFER OF CHAPTER 7 BANKRUPTCY CASE           PAGE 2 OF 6
  118754.000001 4832-0129-5019.2
19-10926-tmd Doc#155 Filed 10/30/19 Entered 10/30/19 16:20:43 Main Document Pg 3 of
                                         6


          8.      Throughout the Motion, Sagi Genger wants this Court to assume that Orly Genger

  has a fixed and liquidated right to collect $32.3 million on account of a 2013 settlement

  agreement concerning the Debtor’s purported interests in a company founded by Arie Genger.

  As described Creditor KBT’s Opposition to Motion to Transfer Venue [ECF No. 154], the

  Motion fails to acknowledge what really happened under the 2013 settlement. Through that

  agreement, The Trump Group settled years of extensive and expensive litigation with Arie

  Genger. To date, only $17.3 million of the $32.3 million in settlement proceeds has been

  funded, while the other $15 million remains in escrow due to Sagi Genger’s efforts (directly and

  through other persons, including his mother and at least two special purpose entities) to prevent

  those funds from being distributed.

  B.      Arie Genger’s Secured Claim

          9.      As noted above, the family has been entwined in some form of litigation for well

  over a decade since Arie Genger divorced Dalia in 2004. Even Sagi does not dispute that Arie

  Genger advanced funds to or for the benefit of Orly Genger for her own costs incurred by the

  multifarious litigation.

                                IV. ARGUMENTS AND AUTHORITIES

  A.      No Evidence of Forum Shopping by Debtor.

          10.     There is no evidence of “forum” shopping in this case. There is no other forum in

  the United States where Orly Genger could seek the relief from her creditors available to

  residents and citizens of the United States under the Bankruptcy Code.

  B.      Transfer of Venue is Unwarranted.

          11.     The Motion presumes that venue is improper in this District, but this presumes too

  much. For venue to be improper in this District, Sagi must establish that Orly has resided



  LIMITED OBJECTION OF ARIE GENGER TO THE TRANSFER OF CHAPTER 7 BANKRUPTCY CASE            PAGE 3 OF 6
  118754.000001 4832-0129-5019.2
19-10926-tmd Doc#155 Filed 10/30/19 Entered 10/30/19 16:20:43 Main Document Pg 4 of
                                         6


  somewhere in the United States other than Austin, Texas, for the larger part of the 180 days

  before the bankruptcy filing. On information and belief, Sagi will be unable to carry this burden.

  Perhaps recognizing the flaw in his “improper” venue argument, the Motion turns quickly to

  28 U.S.C. §1412, seeking a transfer of venue. Such transfer of an individual’s chapter 7 case is

  unwarranted under the circumstances, and the Sagi parties will not be able to carry their burden

  to establish that venue should be changed.

          12.     The “interest of justice” factors do not support transfer of venue. First and

  foremost, the Court must favor the Debtor’s own choice to file in her home district. Further, the

  Court must consider how a transfer would impact the administration of the estate. Nowhere in

  the Motion does Sagi Genger allege that this Court would be an unfair venue for the issues

  affecting administration of the estate. Further, because administration of the estate will include

  Texas state law issues, such as homestead and other exemption rights, the State of Texas and its

  citizens have an interest in having local exemption issues decided by local courts. Sagi Genger

  merely seeks to transfer this bankruptcy case, perhaps in an effort to prevent any of the courts in

  New York from transferring cases to this Court.

          13.     Justice is not served by the transfer of this chapter 7 bankruptcy case to New

  York, and the Motion should be denied.

                                           V. CONCLUSION

          14.     As venue is proper only in this District and the Motion fails to demonstrate

  adequate grounds to transfer the bankruptcy case to a new venue, the Motion should be denied in

  all respects.




  LIMITED OBJECTION OF ARIE GENGER TO THE TRANSFER OF CHAPTER 7 BANKRUPTCY CASE             PAGE 4 OF 6
  118754.000001 4832-0129-5019.2
19-10926-tmd Doc#155 Filed 10/30/19 Entered 10/30/19 16:20:43 Main Document Pg 5 of
                                         6


                                                PRAYER

            WHEREFORE, Arie Genger, as a creditor in this chapter 7 bankruptcy case, respectfully

  requests that the Court deny the Motion in all respects and grant such other relief as is just and

  proper.

  Dated: October 30, 2019                Respectfully submitted,

                                         DYKEMA GOSSETT PLLC

                                         By: /s/ Deborah D. Williamson
                                            Deborah D. Williamson
                                            State Bar No. 21617500
                                            dwilliamson@dykema.com
                                            Danielle N. Rushing
                                            State Bar No. 24086961
                                            drushing@dykema.com
                                            112 East Pecan Street, Suite 1800
                                            San Antonio, Texas 78205
                                            Telephone: (210) 554-5500
                                            Facsimile: (210) 226-8395

                                             and

                                             Aaron M. Kaufman
                                             State Bar No. 24060067
                                             akaufman@dykema.com
                                             Comerica Bank Tower
                                             1717 Main Street, Suite 4200
                                             Dallas, Texas 75201
                                             Telephone: (214) 462-6400
                                             Facsimile: (214) 462-6401


                                         ATTORNEYS FOR ARIE GENGER




  LIMITED OBJECTION OF ARIE GENGER TO THE TRANSFER OF CHAPTER 7 BANKRUPTCY CASE            PAGE 5 OF 6
  118754.000001 4832-0129-5019.2
19-10926-tmd Doc#155 Filed 10/30/19 Entered 10/30/19 16:20:43 Main Document Pg 6 of
                                         6


                                 CERTIFICATE OF SERVICE
          I hereby certify that on October 30, 2019, a true and correct copy of the foregoing document was
  served by electronic notification by the Electronic Case Filing system for the United States Bankruptcy
  Court for the Western District of Texas and as follows:

          John Dellaportas                                                Via Email and Fax
          EMMET, MARVIN & MARTIN LLP
          120 Broadway, 32nd Floor
          New York, NY 10271
          jdellaportas@emmetmarvin.com
          Facsimile: (212) 238-3100

          Shelby Jordan                                                   Via E-service
          JORDAN, HOLZER, & ORTIZ P.C.
          500 N. Shoreline Blvd., Suite 900
          Corpus Christi, TX 78401
          sjordan@jhwclaw.com

          Ron Satija                                                      Via E-service
          c/o Brian Cumings
          GRAVES DOUGHERTY HEARON & MOODY
          401 Congress Avenue, Suite 2700
          Austin, TX 78701
          bcumings@gdhm.com

          Eric J. Taube
          WALLER LANSDEN DORTCH & DAVIS, LLP                              Via E-service
          100 Congress Ave., Suite 1800
          Austin, TX 78701-4042
          Eric.Taube@wallerlaw.com

          Ray Battaglia                                                   Via E-service
          66 Granburg Circle
          San Antonio, TX 78218
          rbattaglialaw@outlook.com

          Shane P. Tobin                                                  Via E-service
          OFFICE OF THE UNITED STATES TRUSTEE
          903 San Jacinto, Suite 230
          Austin, TX 78701
          Shane.P.Tobin@usdoj.gov

          Jay Ong                                                         Via E-service
          MUNSCH HARDT KOPF & HARR PC
          303 Colorado St #2600
          Austin, TX 78701
          jong@munsch.com

          Michael P. Bowen                                                Via E-service
          KASOWITZ BENSON TORRES LLP
          1633 Broadway
          New York, NY 10019
          mbowen@kasowitz.com
                                                   /s/ Danielle N. Rushing
                                                  Danielle N. Rushing

  LIMITED OBJECTION OF ARIE GENGER TO THE TRANSFER OF CHAPTER 7 BANKRUPTCY CASE                  PAGE 6 OF 6
  118754.000001 4832-0129-5019.2
